Russell, C. J.
The plaintiff in error was indicted and convicted for the offense of murder. As appears from the record, his motion for a new trial is based only upon the general grounds that the verdict is contrary to the evidence, contrary to law, and contrary to the principles of justice and equity. The charge of the court was not specified as necessary to be transmitted; and therefore it must be presumed that no error of law was committed in any of the instructions given to the jury. The head of the deceased was nearly severed from his body, and the physicians who examined the corpse testified that there were three mortal wounds as well as sixteen additional cuts upon the body of the deceased. Without detailing several circumstances which fix the crime upon the accused, it is sufficient to say that the verdict was authorized by the evidence; and there being no error of law, and the verdict having been approved by the trial judge, this court will not interfere with the exercise of his discretion in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.